      Case 3:20-cv-05376-BHS Document 19-11 Filed 07/01/20 Page 1 of 13




From: "gmarkham@nwlink.com" <gmarkham@nwlink.com>
Subject: Re: SCANDIES ROSE
Date: June 19, 2020 at 4:25:34 PM PDT
To: "Michael A. Barcott" <Mbarcott@hwb-law.com>
Cc: Kevin Coluccio <kc@coluccio-law.com>, Joe Stacey
<JStacey@maritimelawyer.us>, Nigel Stacey <NStacey@maritimelawyer.us>, Jim
Jacobsen <JJacobsen@maritimelawyer.us>

Dear Mike:

In response to your 6/8/20 below, I’m not in the habit of repeating an answer
that I’ve previously given that was clear unless there have been developments
in the interim that suggest I would change a previously given answer but a
fair amount of time has passed and there have been several exchanges
between us since (although not that I’m aware regarding “leaving or retrieving
the boat” since our exchanges of emails below that to my way of thinking
ended 3/20/20 (below). Your emails of today obviously arrived after this email
was in final draft - let me say in initial response (more later) that I was feeling
bad that my workload and my desire to meticulously document our post
history in this case was taking so long. But I’m not now as your last two emails
resolve any doubt for me that: “All things come to those who waits” Tout vient
a qui sait attendre” by (Lady Currie) aka Violet Fane

I’ve since reviewed all those exchanges and while I feel my clients position on
this issue is sufficiently clear, perhaps a word of clarification is in order as the
answer is contained within several independent emails. Accordingly I’ve cut
and pasted the below that I feel relevant emails of ease of access to my
client's prior position (which I don’t think has really changed) again clear to
you. If you wish to response to this email or other future ones ON THIS ISSUE
I ask that you you do so in a “reply” (pasting any other prior emails that you
feel relevant in with mine chronologically) so we can keep the “thread” going
and anyone reviewing our exchange can see how the events on this issue
unfolded as well.

I write now not to get into a debate about who said what, the emails
adequately express my position as well as to who unilaterally stepped back
from them. I’m not suggesting we had an agreement. Rather that you refused
to make one (or make one on other than your terms which I would not agree
to.
      Case 3:20-cv-05376-BHS Document 19-11 Filed 07/01/20 Page 2 of 13




From my point of view these really came into focus after we learned from
news accounts (with no advance suggestion from you) that you and your
clients insurers had unilaterally engaged Global to locate the Scandies Rose
(SR) and then (again unknown to us) on 1/28/20 responded to the State
advising of your intention to conducted the ROV video examination of it
purportedly in response to the State’s 1/2/20 letter inquiring of your clients
intentions (both with respect to her remaining on state lands and its oil
pollution concerns). This was done without consulting me or my clients (or
anyone else but your clients underwriters) so far as I am aware, about your
plans. I learned of it through news accounts after Global’s tug left Kodiak.

Upon learning of that Kevin Coluccio and I tried to contacted you to find out
what was going on, to express our concerns, and try to secure your
cooperation in preserving the potentially highly relevant evidence as to the
cause of this loss given this unique opportunity for all parties to view and
video photograph this virtually immediate post accident scene (in real time
with our experts watching rather than just yours to make suggestions or
requests of views of certain areas, zooms, etc. to preserve what we felt was
relevant (or could have been). You were in trial during this period but Daniel
and Roy Brown were not, but my emails below reflect that Kevin and
my sincere efforts to still have real time input allowed into that effort (which
though the tug had left Kodiak had yet to be undertaken at the scene (with
modest additional cost that we could have shared, little effort and virtually no
impact on your effort) wasn’t permitted. Suffice it to add that this opportunity
would have been much more easily requested and and our requests made
more meaningfully with the aide of a modicum of advance notice of your
clients effort and disclosure of the nature of equipment and what was to be
done and how on you or your clients part. Nor was this the sort of examination
that we could have anticipated (nor afford unilaterally). But your response was
essentially that this was your boat and your examination and you would
conduct it in any manner that you chose and would not entertain our requests.

Thereafter when you got out of trial, you did contact me and advise that the
boat was successful located just inside Alaskan waters laying on her
starboard side in about only about 135 feet of water and that Global had
successfully taken a ROV video that you’d viewed some of the contents of
which you freely discussed with me. Specifically you advised that it showed
that the SR was producing a visible oil sheen (which you felt would invoke
pollution coverage) and that the crab pots were largely still on the vessel but
many of their buoys had escaped their containment but were still tethered by
their lines so as to float nearer to (but not on the surface). You further related
      Case 3:20-cv-05376-BHS Document 19-11 Filed 07/01/20 Page 3 of 13




that the Coast Guard was somewhat concerned that these underwater floating
buoys might be a hazard to navigation to vessels passing over head - but that
this likely could be rectified relatively inexpensively by a diver with a knife (and
I would now suggest a possibly of an economically viable way to salvage
many of the vessel’s valuable pots).

Finally you advised a very relevant issue to Kevin and my clients that at least
two bodies are shown on the video floating in the SR wheel house. This later
revelation is not surprising given the survivors account that the rest of the
crew was there, attempting to don their survival suits when the vessel made
its last roll to starboard as these survivors (barely escaped) but that thereafter
no others were seen to.

We concluded that conversation with your concurrent revelation that you
felt that the expenses of this examination were deductible (at least in part)
from the Scandies Rose P&I “policy limits” (which you said, and repeated in
your 2/25/20 email attached) were $10 M) but also revealed that because of
the potential for oil pollution (The Scandies Rose having taken a substantial
amount of fuel just before departing Kodiak in anticipation of fishing) that a
discussing had occurred with pollution underwriter (which I recall you saying
were also $ 10 M (independent) of the P&I policy. And that there had been
discussions between the P&I and pollution carrier to at least “splits” this cost
although the P&I carrier may have fronted it. You also advised that both the
SR’s P&I and pollution underwriters were having discussions with Global and
at least the coast guard (which was aware of Global’s actions) as to which
would bear the future costs satisfying these to governmental agencies
concerns and that you’d agreed to provide the USCG copies of the ROV
Video.

As a result of these discussions and the presence of fuel coming from the SR,
we discussed my views as to 1) whether any part of the first Global
investigation was the responsibility of the P&I underwriter at all, but also
whether any part of the subsequent remedial measure the USCG might
require should be born by the P&I carrier (or if so it might be limited to the
buoy removal). And finally we discussed whether in connection with any
remedial diving efforts required by the Coast Guard an examination of the
repairs to the vessel shortly before she set sail might be made or the bodies
might be recovered which we then discussed otherwise might very well be
prohibitively expensive depending on factors that could only be discovered if
and when divers were required to go down to address primarily the CG’s (but
incidentally the State’s) concerns. And finally I expressed my and my clients
      Case 3:20-cv-05376-BHS Document 19-11 Filed 07/01/20 Page 4 of 13




willingness to consider working with you and your clients to address the SR’s
various problems in that regard insofar as you contended that some of the
costs of satisfying these governmental agencies might ultimately “cost” my
clients money if these expenses validly did came out of the policy limits. But I
also remained concerned about our lack of ability to have any input into the
Global ROV inspection dive of the scene and as a result to the future decision
that might be made to satisfy bother these governmental agencies, preserve
the scene and attempts to recover the bodies as a result.

And I expressed that from my and my clients standpoint to be able to pursue
those discussions that I wanted to at least:
 1) see actual copies of the policies and that your “opinions” as to what they
provided was NEVER going to do, as the actual policies are due us as part of
your initial disclosures under the Federal Civil Rules and that regardless we
needed them as part of our professional duties to our clients to verify those
actual policies say what you contend, both relevant to any settlement
decisions that might follow or litigation decisions we might advise they make.
And that is particularly true where as here you were representing that there
was only $10M in coverage. Further still when subsequently in your
discussions with Joe Stacy you advised there is in fact $1M more covering
Mattsen Management. Now perhaps that was because Kevin and I didn’t ask
the “right” question but we were having these discussions in the context of the
available insurance to cover these claims and you didn’t volunteer that
information to us and

2) additionally in my and my clients consideration of that overall issue, I would
at least need to see the ROV video, Global’s entire report of its dive and
related investigation such as bottom conditions, currents etc, and

3) the “order of magnitude" Globals proposal that you anticipated receiving,
and presenting to the USCG and the State of Alaska on possible remedial
action that could be taken, and then what in response the USCG wanted
taken and how that might effect your clients negotiations with the Alaska DNR.
Again this similar to the insurance policies, while arguably “work product”
given the substantial cost of reproduction (which now given the time that’s
passed with the vessel sitting on the bottom exposed may not even be
possible to recreate but that can’t be known until seeing it, Global’s response
and proposed actions) would likely satisfy our showing of substantial need.
And finally there was simply the humanitarian aspect of allowing the family to
see the video of the bodies of their loved ones, the possibility of their retrieval
and the closure both would bring.
        Case 3:20-cv-05376-BHS Document 19-11 Filed 07/01/20 Page 5 of 13




I understood your response to all of the above was that you were going to
have to check with underwriters but that your were inclined to recommend
they be produced all in response to the likely favorable attitude toward
settlement these good faith gestures could be expected to promote (but that
no enforceable agreement was never made by other side). And that this
exchange is generally expressed in our exchange of your emails 2/25/20 and
mine of 3/5/20 below:

On Feb 25, 2020, at 1:32 PM, Michael A. Barcott <Mbarcott@hwb-law.com>
wrote:

"The P&I limits on the SCANDIES ROSE are $1,000,000 primary and
$9,000,000 excess for a total of $10,000,000 in P&I. Including the
Global bill and various other payments, there has been approximately
$700,000 spent to date (this is an estimate only). We expect to have
“order of magnitude” proposals from Global within a few days that will
address various plans, including retrieving remains and wreck removal.”

From: "gmarkham@nwlink.com" <gmarkham@nwlink.com>
Subject: Re: SCANDIES ROSE Memorial
Date: March 5, 2020 at 12:11:14 PM PST
To: "Michael A. Barcott" <Mbarcott@hwb-law.com>

I take it this is someone in your office?

Also are you going to call me today about 1) copies of the policy 2) copies of
the ROV video of the hull 3) Joe says you offered him copies of the repairs
done to the vessel before it left Kodiak and Anacortes and and 4) my thoughts
on alternatives to your issues regarding the Alaska DNR letter regarding
vessel removal. I need a response ASAP Mike because Joe’s clients are
putting some pressure on him to “do something” (i.e. file suit) and come the
presumptive death hearing (now moved up to 4/15/20 all our clients will too.

I’ve been patiently waiting for your call (expected last week)

Jerry
     Case 3:20-cv-05376-BHS Document 19-11 Filed 07/01/20 Page 6 of 13




But rather than responding positively to anything we discussed, 1) you
advised you clients responded they were not currently inclined to produce the
actual policies (no real explanation being offered but that you were working to
secure their consent and 2) that the USCG had somehow become involved in
the decision not to produce the ROV video because supposedly a promise
was made to it that a copy of the ROV video would be provided them so they
didn’t send an investigating officer on the tug Global chartered out to the
scene and that upon seeing it, someone (as I recall you said the commanding
officer conducting the board of inquiry) had determined that it didn’t want to
ROV video entering the public domaine for fear that it would end up in the
hands of the Deadliest Catch? But that it was the USCG's intent to release it
at the inquiry? To that my response was that merely shows: A) that SR
Fisheries LCC and its underwriters alone commissioned the ROV video not
the USCG and regardless in turning a copy of it over to them, SR didn’t lose
possession, custody or control of its/your copies and B) that regardless by
extensively discussing what it shows with with me you voluntarily waived any
so called “privilege” (which was conditional at best) the USCG or SR had in it
and 3) at least allowing the families to privately see it (just as USCG did the
Mayday) was the human thing to do. But that regardless that still did not
prevent you from producing the repair records, Global’s estimate “Order of
magnitude” and keeping us apprised of your communications with the ASCG
and AK DNR.

Accordingly in an effort to go the extra mile and the hope that overtime you or
your clients underwriters would see reason I tried to go the “extra mile” so to
speak to and as the emails below reflect I offered to and did contacted my
legislative resources in an effort to gain support for what I understood was
your proposal to convince the USCG (who I was lead to believe assumed
primary jurisdiction over the pollution issue) to only require remedial measures
to stop the oil leaks (that would be paid primarily by the pollution policy,
except perhaps for the buoy removal) and agree that the SR to be left where it
is and that armed with that you were going to approach AK DNR about
likewise allowing the vessel to remain. But that during any proposed dive on
the SR (to satisfy the Pollution issue) the Global Divers would at least assess
the feasibility of very inexpensively removing the bodies, your concern being
that on impact with the bottom all of all the (several) doors to the wheel house
might have become jammed (a prospect we feel very unlikely) and that
videoing the area of the SR where the welding repairs were made shortly
before the SR left Kodiak might not be possible due to the way she lies on the
bottom and with the crab pots onboard blocking the view of the deck below
where the welding of new steel plates occurred. Both being something we
      Case 3:20-cv-05376-BHS Document 19-11 Filed 07/01/20 Page 7 of 13




could better address with benefit of the SR’s records of the SR repairs (both in
Anacortes and Kodiak), a copy of the ROV video, the Global reports of its first
ROV investigation, and its subsequent “Order of Magnitude” (estimate) of its
proposals to satisfy the USCG and AK DNR which I thought we were
negotiating to work together on. My 3/20/20 email shows that I went to a
great deal of time and effort on my part, to present you with (in my view)
a very economic proposal to in essence involve my legislative sources
lawfully and the prospect of a successful outcome with the state.

But in response you barely looked at that (which you requested of me) and
essentially rejected it out of hand with the response that your law firm could in
essence do they same thing and the further representation that over the years
you’d developed a good working relationship with Alaska DNR’s
manager Ben Hagaedorn (who wrote the 1/2/20 letter to SR fisheries asking
into the SR's intentions) and that you’d never been unsuccessful in negotiating
an agreement with the the State to leave the vessel in place. But that never
the less, you now reverted to the proposition (suggested shortly after the
sinking) that you still wanted to be able to represent to the State that that the
SR victims family actually wanted to leave not only the vessel but also their
loved ones bodies in it in the nature of a marine shrine or tomb or failing to
agree not to be critical of SR fisheries and its underwriter decision to leave the
vessel in place (and apparently make no other effort to remove the bodies).

And you further wanted (and apparently still want) that commitment from the
victims even though your underwriters have failed throughout these
negotiations to act in good faith in producing that which I made you aware of
the outset I needed to allow these families to address any of those proposals
(or a middle ground) by: 1) refusing to provide any of the above policies (that
you represent require these victims to essentially bare the cost of all or a
substantial part of expenses that the SR’s underwriters incurred in the past
and may occur in the future (as coming out of the P&I policy limits) and 2) the
other policies that may in fact be liable for all or at least a substantial part of
that loss 3) any disclosure or any agreement or negotiations with pollution
underwriters to allow us to began to understand, let alone actually know what
that part is) and 4) without providing us the ROV Video (purportedly at the
request of the USCG - without any showing of authority of law that allows it or
you to resist that production now or in the near future of this case) or 5)
keeping us in the loop by providing us as indicated in your email of 2/5/20 with
Global’s:
      Case 3:20-cv-05376-BHS Document 19-11 Filed 07/01/20 Page 8 of 13




     “order of magnitude” proposals ... within a few days that will
address various plans, including retrieving remains and wreck removal.

copies of which by now you certainly should have addressed with the USCG
and as suggested in your 1/28/20 letter to Alaska DNR, (and which you
represented in your communications to me you wanted to be in a position to
do by June when the seas calmed down to allow it). Well its now the middle of
June and I’m assuming that you have addressed that the weather is such that
you now can do that or still will. And my short response in the face of that is:

1) except in so far as the law of spoliation requires a vessel owner to leave the
hull and how she lies (i.e. the accident scene) undisturbed in as much as it
provides evidence of why the SR sank I’m not aware of any law that allows
maritime victims to control what the owners of a vessel can do with the hull.
The resolution of what insurance pays for what ever resolution your clients
make in that regard is for your clients, their insured’s and the governmental
powers that be. I’ve previously represented to you that while the USCG or
Alaska DNR environmental division may have a claim to compel SR LLC to
take action with regard to Oil pollution, I don’t think the state of Alaska has the
same rights with regard to a vessel which has a paramount maritime law
navigational servitude to ply the waters above federal and state’s submerged
lands particularly where as here, Although there is not an abundance of
directly applicable case law is not it clear (at this point in the absence of the
ROV video and Global reports) that regardless of the SR’s violation of the duty
of seaworthiness and conduct that is negligent (underJones Act standards) to
its crew, that if when in extremes in the course of its actions in defense of its
crews lives, it navigates into state waters to seek shelter from an icing storm
but before remedial measure can be taken the vessel nevertheless sinks?
See Terre Aux Boeufs Land Co., Inc. v. J.R. Gray Barge Co., 2000-2754 La.App. 4
Cir. 11/14/01, 803 So.2d 86 (La.App. 4 Cir. 2001 and as that case further holds the
Federal Wreck act only applies to vessels that are hazards to navigation (and have
been officially declared as such under the Corp of Engineer’s promulgated
regulations. See Schoenbaum, Admiralty and Maritime Law 2d pg. 276 fn. 19). And
so far as I’m aware the SR has not been so declared and except possibly as to her
floating crab buoys (that can be relatively easily remedied) she is not (again absent the
ROV and Global reports you’ve denied us) we are not in a position to tell.

2) But as or more relevant to my client as to the disposition of the SR’s hull, is the
disposition of its deceased crews bodies which you’ve admitted lie within. We’ve now
waited patiently for your of 2/5/20 emails promise of Global’s:
     Case 3:20-cv-05376-BHS Document 19-11 Filed 07/01/20 Page 9 of 13




     “order of magnitude” proposals ... within a few days that will
address various plans, including retrieving remains and wreck removal.

 But despite my March 5, 2020 email (and several since) and
representing our willingness to wait patiently for what you promised
would be provided in a “few days” so that we might know what SR LCC
was considering doing and work with you and the involved authorities
in June when the weather and seas were favorable and likely to permit
something, you’ve refused us the ROV video’s, the insurance policies,
the Global proposals Report and totally failed to keep us apprised of
your negotiations with the USCG and Alaska DNR as to what their
position is regarding what they are demanding SR to do with the hull.

And meanwhile I think you must know (for certainly anyone can
imagine) what has been going on emotionally with the decedents
survivors regarding this. Compounding the delays with their deceased
death determinations are their feelings about these bodies
decomposition meanwhile. Anyone who has ever long lined (or pulled
up an old crab pot) in Alaska knows what sand fleas do to a halibut (or
any fish that gets trapped in an untended pot) when they aren't
regularly tended? And meanwhile these is also the possibility (remote
though it is here) that the seas below may carry these bodies away.
Accordingly your clients are now long overdue to a completely candid
disclosure of not only that which I’ve identified above but instead all
the information bearing on this issue now (much of which I'm certain
that in your efforts on behalf the SR LCC and Mattsen Mgt. to any resist
any liability for these deaths you haven’t disclosed to us? All of which
ignores your duty to act reasonably with respect to retrieving your
client's crews remains or reaching some other accord with the
deceased that meet with their approval under the circumstances here.

But instead I’ve been told by Joe Stacy that your position has been that
absent a firm agreement with you made now essentially in the blind
    Case 3:20-cv-05376-BHS Document 19-11 Filed 07/01/20 Page 10 of 13




without the above information that you previously represented you’d
try to secure authority to provide, you’ve reverted to your initial
position of wanting to leave the vessel in place as some sort of
undersea “ shrine” (which is obviously in your clients and their insured’s
great economic interests and you won’t even approach the State of
Alaska DNR to try and address its concerns about the submerged hull
on state lands until the death victims agree? Whereas my clients have
only recently become (indirectly) aware of this (if that is your current
position) and held off contacting the state and the USCG independently
about their intentions with respect to the vessel out of deference to
your claims that you wanted to work with the death victim to a
resolution that is acceptable to them? So where are your clients
and their underwriters with respect to these agencies and these death
victims? Although I’ve heard this position orally from you before (and
felt I was going to have to rely on Joe to back me up) thank you for your
last email as solving my problems in that regard:

     "There is no chance of even discussing resolution until Jerry lets
us know what his clients want to do with the boat"

The forgoing makes it clear that except insofar as the SR is (temporarily)
and issue of preserving evidence you actions here have never been
about “the boat”. Its you client’s boat Mike, except in so far as to what
the USCG and the Alaska DNR have to say, your clients have the right to
do what they want with it. I don’t see that we have a legal right to stop
them. But when it comes to the bodies within the vessel your clients
are legally obligated to cooperate with the victims to come to a
resolution of what is to become of them in good faith in a respectful
and meaningful way. 1/. But the forgoing makes it clear that you
haven’t done that. On the contrary, you tried to hold them hostage as
leverage in a bad faith effort to settle this case in your clients
underwriters (both P&I and pollutions) sole interests, and contrary to
their duty to their insured. How you thing are going to extract them
    Case 3:20-cv-05376-BHS Document 19-11 Filed 07/01/20 Page 11 of 13




from that dilemma is of course up to you? But if it were me I’d start
with the logical production of the above material I’ve made you aware
throughout we need to address these potentially reasonable solutions
(that you yourself thought logical as evidence by your
communications.

And in that connection you recent proposal of today to wait until the
Middle of August to even meet to discuss disclosures is totally
unacceptable to my clients either from the stand point of litigation
discovery generally or from the stand point of cooperating with the
death victim to allow them to explore the return of their deceased’s
remains. Joe’s early discovery permitted by rule that’s been served on
you would ordinarily be required to be answered well before mid-
August, but the time to do so doesn’t even start and its clear to me that
the only reason the court set these dates so far out has been due to the
pandemic and that you and your clients have clearly been
taking unconscionable advantage of the shut down of the court’s
normal process that it has occasioned? Your one concession to allow us
the death victims to proceed to make claims without having formally
secured their confirmation as the deceased’s PR’s although supposedly
justified as facilitating discovery, will clearly not have that effect as a
result of your unexplained failure to default the rest of the world -
without which the real possibility exists that late claims (allowable in
the court’s discretion and which typically are allowed if filed early on),
will then be filed (including the State of Alaska’s) and that will then be
the basis for discovery delaying?

Accordingly I propose we have a FRCP 37 “ good conference discovery
conference to address the production prior to a motion to compel
answer to Joes discovery and/or set an earlier PTC conference date so
that we might try to get this case back on the track. If not then I guess
we will see how this all plays out?
     Case 3:20-cv-05376-BHS Document 19-11 Filed 07/01/20 Page 12 of 13




Stay Safe

Jerry Markham
Attorney for Brock Rainey
David Cobban and Arthur
Ganacias Estates

1/ But as or more relevant as to the disposition of the SR’s hull is the disposition of
its deceased crews bodies which you’ve admitted lie within, which is determined by
the law in Alaska in whose territorial waters on its seabed you’ve conceded the SR
lies. And while there is a substantial body of maritime law that permits the captain of
a ship to commit the body of a seaman who dies on the high sea to the deep, See
Floyd v. Lykes Bros 844 F2d 1044 (3rd, 1988), that is not authority for that
proposition that after a ship sinks in state waters and its crewmen bodies known to be
within that a vessel owner may either withhold evidence that would aid in his next of
kin’s recovery of their remains, refuse to cooperate in an effort to do so when its
agents are diving on the ship anyway (either stoping oil or attaching tow cables
and buoyancy (or their next of kin efforts to simultaneously retain their services) or
worse then take an action such as purposefully moving its ship out into to deeper
water and preventing or making it more difficult and expensive to do so. On the
contrary the law is clear that a willful action that inhibits the next of kins ability to
bury a deceased's body is an actionable tort. See Gadbury v. Bleitz 223 P 299 (WA
1925) and Edwards v. Franke, 364 P.2d 60, 63 (Alaska 1961) noting:

      "It is generally the law in this country that the right to possess, preserve
and bury, or otherwise dispose of, a dead body belongs to the surviving
spouse and, if none such, then to the next of kin in the order of their relation to
the decedent; that a violation of that right is a tort; and that damages for
mental suffering are recoverable for a willful invasion of the rights relating to
dead bodies” (citing Gadbuty and like cases).

Modernly the “next of kins” right to possession has been codified in most
states. See AS 13.75.020 and it has been extended to not merely be limited to
willful conduct, the mere negligent conduct or a party in possession of a body
toward it will do. See BROWN v. MATTHEWS MORTUARY, INC. 801 P.2d
37, 43-44 (Idaho 1990) and cases cited as well as Cochran v. Securitas Sec.
Services USA, Inc., 93 N.E.3d 493 (Ill. 2017) and the Restatement (Second)
of Torts (1979) § 868
     Case 3:20-cv-05376-BHS Document 19-11 Filed 07/01/20 Page 13 of 13




      Interference with Dead Bodies:



One who intentionally, recklessly or negligently removes, withholds,
mutilates or operates upon the body of a dead person or prevents its proper
interment or cremation is subject to liability to a member of the family of the
deceased who is entitled to the disposition of the body.



And as the Idaho Supreme Court in Brown noted " A plaintiff entitled to
recover need not manifest any accompanying physical injuries in order to
recover for emotional distress in this particular type of case.



And finally quite clearly the events that trigger this liability are separate and
apart from the events that caused the loss of the SR on 12/31/19 but . rather
could only have logically be said to have arrisen from the SR’s owners
conduct following her sinking and specifically their discovery during ROV
video of the bodies of the crew visible in the wheelhouse of their vessel in
early February and their callous treatment of their next of kin’s recovery of
them since. This of course would also constitute a separate
occurrence under the provisions of the SR’s (and virtually every P&I
insurance policy that I’ve ever seen that applies per occurrence described
in McCormick v. Chippewa S-16619 (AK Supreme Court 3/20/20), see
also McCormick v. Chippewa, Inc., 330 P.3d 345, 350 (Alaska 2014) which I
know you were aware of (because you were so kind as to write me an email
stating that during these negotiations)!
